Citation Nr: 0946322	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD), to 
include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) 
located in Milwaukee, Wisconsin that denied the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD (claimed as depression), as 
secondary to a service-connected right knee disability.

The Veteran requested an in-person decision review officer 
(DRO) hearing, which hearing was held in January 2008.  A 
transcript of such hearing has been associated with the 
claims file.

The Board has considered whether the issue of entitlement to 
service connection for an acquired psychiatric disorder 
should be read more broadly to include service connection for 
PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
This case is distinguishable, however, in that the RO 
properly developed the Veteran's separate claim for PTSD and 
issued a May 2008 rating decision that denied the claim based 
on a lack of evidence of a current diagnosis of PTSD.  The 
Veteran was properly notified of the denial and of how to 
perfect an appeal, and he chose not to do so.  Thus, this is 
not a case in which VA has ignored the issue of entitlement 
to service connection for PTSD.  Rather, it has been 
specifically denied by the RO, and the Veteran never appealed 
that denial.  The Board therefore finds that it does not have 
jurisdiction over the issue of entitlement to service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has asserted that his claimed psychiatric 
disorder is related, in part, to his service-connected knee 
disability  See Form 21-4142, June 2006.  Alternatively, he 
claims (in a statement in support of his claim) that his 
psychiatric disorder began in active service.  See Form 21-
4138, January 2007.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of his claim.

Private treatment records dated November 1992 to January 1999 
reflect that the Veteran was diagnosed with and treated for 
dysthymia, and later depression.  See, e.g., Private 
Treatment Records, November 1992 (dysthymia) and December 
1998 (depression).

VA mental health clinic (MHC) treatment records dated 
September 1999 to November 2006 reflect that the Veteran was 
diagnosed with and treated for, among other things, an 
adjustment disorder.  See, e.g., VA MHC Treatment Records, 
September 1999, October 1999, and November 2006.

A September 2006 VA examination report reflects that the VA 
examiner opined that the Veteran's adjustment disorder was 
primarily related to marital and custody issues and less 
likely than not related to his secondary to his service-
connected knee.  She further opined that the Veteran's 
adjustment disorder had resolved.  

VA's duty to assist includes providing a veteran with a 
medical examination when the record (1) contains competent 
evidence that the veteran has a current disability, (2) 
contains evidence indicating that the disability is related 
to service, and (3) does not contain sufficient medical 
evidence for VA to make a decision, but (4) insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that a VA examination was provided in 
September 2006, and that the examiner found that the 
Veteran's psychiatric disorder was not likely related to his 
knee disability.  In this regard, the examiner noted that 
none of the treatment records in the claims file reflect that 
the Veteran ever reported that his psychiatric condition was 
related to service or to his service-connected knee.  Rather, 
the treatment records reflect that his ex-wife and children 
were his primary stressors (in addition to a divorce, other 
romantic relationships, and employment matters).  
Notwithstanding this finding, however, the VA examiner also 
specifically listed "limitations related to his knee" as 
one of the Veteran's stressors.

Furthermore, the VA examiner also rested her opinion in large 
part on her conclusion that the Veteran's adjustment disorder 
had resolved after many of his current personal problems had 
resolved.  A review of the record, however, shows that the 
Veteran has since been given a diagnosis of adjustment 
disorder during the course of outpatient treatment.  Given 
these inconsistencies, the Board finds that another VA 
examination is warranted to clarify the nature and etiology 
of the claimed psychiatric disorder.

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a new mental 
health examination with an appropriate, 
qualified examiner, to determine the 
nature and severity of the Veteran's 
acquired psychiatric disorder and to 
determine (a) whether it is at least as 
likely as not that each mental disorder 
identified on examination is related to 
service, including whether it is at least 
as likely as not that they had their onset 
in service, and (b) whether it is at least 
as likely as not that each disorder 
identified was caused or aggravated by the 
Veteran's service-connected knee 
condition.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should specifically indicate that it has 
been reviewed.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
necessary by the examiner), should be 
conducted in order to identify the 
manifestations and degree of impairment, 
including social and occupational 
impairment, attributable to the each 
psychiatric disorder identified.  The 
examiner must provide a complete rationale 
for all findings.  As to each psychiatric 
diagnosis identified on examination, if 
the examiner concludes that the diagnosis 
is not related to the Veteran's active 
service, did not have its onset in 
service, and is not related to the 
Veteran's service-connected knee 
condition, the examiner should explain, in 
detail, the reasoning behind this 
determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  Once the aforementioned development is 
complete, as well as any additional 
development deemed necessary, readjudicate 
the Veteran's claim.  If the Veteran's 
claim remains denied, the Veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


